18 A.3d 1030 (2011)
206 N.J. 66
In the Matter of Kevin H. MAIN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-85 September Term 2010, 067797.
Supreme Court of New Jersey.
May 11, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-309, 10-362, 10-363 and 10-390, concluding on the records certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that KEVIN H. MAIN of PRINCETON, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of three months for unethical conduct in four client matters, including violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.15(b) (failure to deliver settlement funds to client), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that prior to reinstatement to the practice of law, respondent should submit proof of his fitness to practice and that following reinstatement, he should be supervised by a practicing attorney for a period of two years;
And good cause appearing;
It is ORDERED that KEVIN H. MAIN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective June 11, 2011; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that following reinstatement to the practice of law, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent shall comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.